Citation Nr: 0216046	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  01-04 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $29,000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1970 to June 1981, 
and from September 1982 to July 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO decision of the Committee on 
Waivers and Compromises (COWC) dated in September 2000, which 
denied waiver of recovery of an overpayment in the calculated 
amount of $29,000.  


FINDINGS OF FACT

1.  Effective from February 1997 to May 2000, the veteran 
received pension benefits to which he was not entitled.  

2.  VA fault in the creation of the debt outweighs the 
veteran's fault.

3.  Recovery of $5,000 of the overpayment would not result in 
financial hardship or defeat the purpose of VA benefits, and 
is otherwise equitable.  

4.  Recovery of $24,000 of the overpayment would cause undue 
financial hardship, and, based on all factors, it would be 
inequitable for the VA to recover this portion of the 
overpayment from the veteran.  


CONCLUSIONS OF LAW

1.  Recovery of an overpayment of VA pension benefits in the 
amount of $5,000 would not be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 1.963, 1.965 (2002).  

2.  There are no statutory bars to waiver of recovery of the 
overpayment of VA pension benefits in the amount of $24,000, 
and recovery of that portion of the debt would be against 
equity and good conscience. 38 U.S.C.A. § 5302 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 1.963, 1.965 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has been notified of the evidence necessary to 
substantiate his claim, and of the respective obligations of 
the VA and himself in the development of evidence.  Relevant 
records have been obtained.  The Board is satisfied that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A.

The veteran had active service from August 1970 to June 1981, 
and from September 1982 to July 1986.

In November 1996, the veteran filed a claim for VA non-
service-connected pension benefits, based on permanent and 
total disability.  He claimed that he currently had no 
income, but that he had pending claims for benefits with the 
Social Security administration (SSA) and the U.S. Postal 
Service, where he had been employed until October 1996.  

In a letter dated in March 1997, the veteran was informed 
that he had been awarded pension back to December 1996, in an 
amount which was based on his having no dependents and no 
other source of income.  He was informed that he should let 
VA know immediately if there was a change in his dependency 
status or he started to receive some other income.  He was 
informed that his application showed that he had filed a 
claim for SSA benefits, and that SSA was countable income in 
determining the amount of pension entitlement.  His attention 
was drawn to an enclosed VA Form 21-8768.  

VA Form 21-8768, Disability Pension Award Attachment, 
includes a section titled FACTORS AFFECTING RIGHT TO PAYMENT.  
This informed the veteran that his pension depended on the 
amount of income, and that he must notify VA immediately if 
there was any change in his income.  Although there was a 
general paragraph at the end warning of severe penalties for 
fraud, there was no notification in this form or in the 
accompanying letter of the possibility of the creation of an 
overpayment, or that such would have to be repaid.

In May 2000, the RO notified the veteran that VA proposed to 
stop his payments effective February 1, 1997, based on 
evidence showing he had received additional income not 
previously reported, primarily a Civil Service annuity in the 
amount of $16,905, and other income in the amount of $7,282.  
In July 2000, his benefits were terminated effective in 
February 1997, and he was informed that this had resulted in 
an overpayment of $29,000, which must be repaid.  The veteran 
requested a waiver of recovery of this debt, and the current 
appeal ensued.  

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the veteran and recovery of the indebtedness from the 
veteran would be against equity and good conscience.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  In this case, the 
COWC, in its September 2000 decision, did not find fraud, 
misrepresentation or bad faith, and the Board agrees.  The 
remaining issue is whether it would be against equity and 
good conscience to require repayment of the debt.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a).  In making this determination, the 
facts and circumstances in a particular case must be weighed 
carefully.  Different factors must be considered, including, 
but not limited to, the relative fault of the debtor, 
weighing such fault against any fault on the Government's 
part, whether there was any unjust enrichment or detrimental 
reliance, whether there would be undue financial hardship 
resulting from recovery of the overpayment from the veteran, 
and whether recovery of the overpayment would defeat the 
purpose of benefits otherwise authorized.  38 C.F.R. § 
1.965(a). 

The veteran contends that he was not at fault in the creation 
of the overpayment, and, therefore, he should not have to 
repay the debt.  He has consistently maintained, in written 
correspondence and in testimony at an RO hearing, that he 
received annual award letters from VA and returned them to 
VA, with his OPM (Civil Service annuity from Office of 
Personnel Management) income noted.  He asserts that since he 
heard nothing from VA, he assumed everything was okay.  

The evidence of record does not confirm either that the 
veteran was sent any annual award letters, or that he 
provided evidence of his OPM income during this period.  The 
only notification documented in the file consists of the 
initial letter sent in March 1997, notifying him of the grant 
of pension benefits, and the enclosed VA Form 21-8768.  This 
two-page, single-spaced form was in a reduced typeface, and 
contained general information only, most of which was not 
pertinent to the veteran's particular case.  These factors 
are all relevant to the question of whether the veteran 
received adequate notice of his obligation to report all 
income.  See Erickson v. West, 13 Vet.App. 495, 499 (2000).  

The letter itself informed him, among other things, that he 
should let VA know immediately if started to receive some 
"other income."  It went on to state that his application 
showed that he had filed a claim for SSA benefits, and that 
SSA was countable income in determining the amount of pension 
entitlement.  Although the veteran had stated in his 
application that he had also applied for benefits from the 
U.S. Postal Service, his prior employer, no specific mention 
of any such income was provided in the letter; in particular, 
that such would constitute countable income.  Under the 
circumstances, it would not be unreasonable for him to assume 
that "other income" did not include his OPM income.  In 
this regard, he had informed VA of both the SSA and OPM 
claims, but the letter only singled out SSA income as 
countable income.  

Moreover, the VA knew or should have known that he 
potentially had income, and from a federal source.  See 
Erickson, at 498.  VA did not attempt to verify this income 
for 31/2 years, or provide a clear statement to the veteran of 
his obligation to report this income, and of the consequences 
of his failure to do so.  Therefore, the Board finds that VA 
fault significantly outweighs the veteran's fault in the 
creation of the overpayment.  

However, fault is not the only factor for consideration; all 
elements of equity and good conscience must be considered in 
a waiver decision.  See Ridings v. Brown, 6 Vet.App. 544 
(1994). 

The veteran also contends that financial hardship would 
result from his having to repay the debt.  He submitted two 
financial status reports, in July 2000 and in June 2001.  
Both of these show monthly expenses substantially in excess 
of monthly income.  However, although the veteran's income 
was $813 higher on the June 2001 financial status report, he 
reported monthly expenses in June 2001 which were $971 higher 
per month than a year earlier.  As a result, his reported 
monthly deficit was $538 in June 2001, higher than the $380 
deficit in July 2000, when his income was lower.  The veteran 
reportedly is single and has no dependents.

His monthly expenses were $1,017 in July 2000, and $1,514 in 
June 2001.  The bulk of this increase was a monthly gas 
expense of $400.  The remainder of his monthly expenses 
consisted of monthly payments on non-mortgage installment 
debts.  In July 2000, the monthly amount was $686, while in 
June 2001, this had increased to $1,160.  During that year, 
his overall debt burden nearly doubled, increasing from 
$20,579 to $40,125.  This additional debt was incurred after 
he had been notified of the VA overpayment, and has not been 
shown to have been needed for essentials, which, as reported 
by him, were substantially less than his income.  The 
regulatory standard for hardship is not whether a certain 
lifestyle can be maintained, but rather "whether collection 
would deprive debtor or family of basic necessities."  
38 C.F.R. § 1.965 (a)(3).  Other expenses are considered to 
be discretionary, and thus available to repay debts, 
including those to the government; debts to the government 
are expected to be accorded the same preference as other 
debts. 

Nevertheless, although the veteran is currently employed, the 
long-term status of his health cannot be predicted, and it is 
the Board's opinion that to require repayment of the entire 
amount the debt, which would take considerable time, would 
pose a financial hardship on the veteran.   

With respect to the other elements of equity and good 
conscience, waiver of recovery of the debt would result in 
significant unjust enrichment to the veteran, in the amount 
of $29,000, to which he was not entitled.  Moreover, recovery 
of the debt would not defeat the purpose of benefit, which is 
to supplement the income of low-income veterans, nor is there 
any evidence to suggest that reliance by the veteran on VA 
benefits resulted in the relinquishment of a valuable right 
or the incurrence of a legal obligation.  

Considering the elements of equity and good conscience as a 
whole, it is the Board's opinion that it would not be against 
equity and good conscience to require repayment of $5,000 of 
the debt.  This could be paid by the veteran, over a 
reasonable period of time if necessary, without undue 
financial hardship to him.  For the remaining $24,000 of the 
debt, in view of the VA's significant fault in the creation 
of the debt, the element of undue financial hardship to the 
veteran if he had to pay this portion of the debt, and the 
other factors discussed above, the evidence establishes that 
recovery of that part of the overpayment in this case would 
be against equity and good conscience.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.963, 1.965.  

In sum, the Board grants waiver of recovery of $24,000 of the 
overpayment, and the Board denies waiver of recovery of 
$5,000 of the overpayment





ORDER

Waiver of recovery of an overpayment of pension benefits in 
the amount of $5,000 is denied.

Waiver of recovery of an overpayment of pension benefits in 
the amount of $24,000 is granted.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

